DETAILED ACTION
The following is an Examiner’s Amendment and Reasons for Allowance in response to application number 16/188,667 filed 1/15/2021 and communication with Applicant Representative Ashley Sperbeck, Reg. No. 74,144 on 4/24/2021 (see attached Interview Summary). Claims 1-20 are pending and are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Representative Ashley Sperbeck, Reg. No. 74,144 on 4/24/2021.

In the Claims
Please amend claims 12, 14, 16, 18 and 20 of the application as follows:

1. 	(Previously Presented) A computer-implemented method implementing artificial intelligence (Al) and crypto technology for providing an intelligent personal assistant as a service (iPaaS), the computer-implemented method comprising: 
	opening a digital application on an electronic device, the electronic device comprising a mixed reality module and a crypto module implemented via software executing on the electronic device, wherein the crypto module is configured to provide networking constructs enabling distributed redundancy with no single point of failure, 
	wherein the networking constructs are selected from the group consisting of: Cwind service chains, hashgraph chains, and blockchains, and wherein each of the networking constructs are configured to: 
	record and index movement of an entity to create a searchable database of every transaction; and 
	store transaction data across networks of computers in a decentralized nature that constantly check and verify information with each other to make every transaction resistant to corruption or unauthorized altering of content, and 
	wherein the software comprises trust levels based on a level of user-specific approval, a level of bio-identification, and a level of crypto-technology protection; 
	connecting one or more third party applications with the digital application; 3S/N: 16/188,667 
	determining one or more tasks to be performed using the one or more third party applications, wherein the iPaaS manages hardware of the electronic device, software of the electronic device, and service agreements of the one or more third party applications to ensure security of the one or more third party applications; 
	creating one or more i-bubbles/i-operants, wherein each i-bubble/i-operant of the one or more i-bubbles/i-operants corresponds to at least one of the one or more tasks; 
	receiving, from a user, an action executed on at least one of the one or more i-bubbles/i- operants, 
	wherein the action is selected from the group consisting of: importing information into the at least one of the one or more i-bubbles/i-operants, integrating at least two of the one or more i-bubbles/i-operants to form a new i-bubble/i-operant, and cutting or pasting the at least one of the one or more i-bubbles/i-operants into or from a channel, 
	wherein the channel is selected from the group consisting of: a social media channel, a collaboration channel, an e-commerce channel, and a supply chain service channel, and 
	wherein underlying infrastructure, middleware, application software, and application data of the electronic device are decentralized to save the user time and other personal resources comprising preserving a battery 
	running the selected at least one of the one or more i-bubbles/i-operants, using the graphical user interface, enabling control of the one or more third party applications using the digital application; and 4S/N: 16/188,667 
	rendering, via the mixed reality module, a display on the electronic device that comprises a mixture of real-world images and virtual objects and information superimposed on the real- world images.  
2. 	(Original) The method as recited in claim 1, further comprising registering with the digital application.  
3. 	(Original) The method as recited in claim 2, wherein the user can register with the digital application as: a public user; a professional user; a service provider; a company; or an institution.  
4. 	(Previously Presented) The method as recited in claim 1, wherein creating the one or more i-bubbles/i-operants further includes submitting the one or more i-bubbles/i-operants for approval.  
5. 	(Previously Presented) The method as recited in claim 4, further comprising, after submitting the one or more i-bubbles/i-operants for approval, adopting or rejecting the one or more i-bubbles/i-operants submitted for approval.  
6. 	(Original) The method as recited in claim 1, further comprising communicating with one or more secondary users using the digital application.  
7. 	(Original) The method as recited in claim 6, further comprising collaborating, using the digital application, on one or more projects with the one or more secondary users.  
8. 	(Original) The method as recited in claim 1, further comprising requesting one or more goods or services using the digital application.  

10. 	(Previously Presented) The method as recited in claim 1, further comprising releasing the one or more i-bubbles/i-operants for public use.  
11. 	(Previously Presented) A computer-implemented system implementing artificial intelligence (Al) and crypto technology for providing an intelligent personal assistant, the computer-implemented system comprising: 
	a first electronic device, including: 
	a memory; 
	a processor; 
	a graphical projecting user interface; 
	a mixed reality module and a crypto module implemented via software executing on the electronic device, wherein the crypto module is configured to provide networking constructs enabling distributed redundancy with no single point of failure, 6S/N: 16/188,667 
	wherein the networking constructs are selected from the group consisting of Cwind service chains, hashgraph chains, and blockchains, and 
	wherein each of the networking constructs are configured to: 
	record and index movement of an entity to create a searchable database of every transaction; and 
	store transaction data across networks of computers in a decentralized nature that constantly check and verify information with each other to make every transaction resistant to corruption or unauthorized altering of content, and wherein the software comprises trust levels based on a level of user-specific approval, a level of bio-identification, and a level of crypto-technology protection; 

	open a digital application, wherein the digital application is run using the processor; 
	connect one or more third party applications with the digital application; 
	determine one or more tasks to be performed using the one or more third party applications; 
	create, using the graphical user interface, one or more i-bubbles/i-operants, wherein each i-bubble/i-operant of the one or more i-bubbles/i-operants corresponds to at least one of the one or more tasks; 
	receive, from the user, an action executed on at least one of the one or more i-bubbles/i-operants, 7S/N: 16/188,667 
	wherein the action is selected from the group consisting of: importing information into the at least one of the one or more i-bubbles/i- operants, integrating at least two of the one or more i-bubbles/i-operants to form a new i-bubble/i-operant, and cutting or pasting the at least one of the one or more i-bubbles/i-operants into or from a channel, and 
	wherein the channel is selected from the group consisting of: a social media channel, a collaboration channel, an e-commerce channel, and a supply chain service channel; 
	select the at least one of the one or more i-bubbles/i-operants using the graphical user interface; 
	run the selected at least one of the one or more i-bubbles/i-operants, using the graphical user interface, enabling control of the one or more third party applications using the digital application; and 
	render, via the mixed reality module, a display on the electronic device that comprises a mixture of real-world images and virtual objects and information superimposed on the real-world images.  
12. 	(Currently Amended) The system as recited in claim [[10]] 11, wherein the first electronic device is further configured to enable the user to register with the digital application, using the graphical user interface.  

14. 	(Currently Amended) The system as recited in claim [[10]] 11, wherein creating the one or more i-bubbles/i-operants further includes submitting the one or more i-bubbles/i-operants for approval.  
15. 	(Previously Presented) The system as recited in claim 14, further comprising a second electronic device configured to enable a second user to, after submitting the one or more i- bubbles/i-operants for approval, adopt or reject the one or more i-bubbles/i-operants submitted for approval.  
16. 	(Currently Amended) The system as recited in claim [[10]] 11, further comprising one or more second electronic devices, wherein the digital application enables the user and one or more second users to communicate via the first electronic device and the one or more second electronic devices.  
17. 	(Original) The system as recited in claim 16, wherein the first electronic device and the one or more second electronic devices are configured to enable the user and the one or more second users to collaborate, using the digital application, on one or more projects.  
18. 	(Currently Amended) The system as recited in claim [[10]] 11, wherein the first electronic device is further configured to enable the user to request one or more goods or services using the digital application.  
19. 	(Original) The system as recited in claim 18, wherein the first electronic device is further 9S/N: 16/188,667 configured to enable the user to purchase at least one of the one or more goods or services using the digital application.  
20. 	(Currently Amended) The system as recited in claim [[10]] 11, wherein the first electronic device is selected from the group consisting of: a watch; a smart phone; a desktop computer; a laptop computer; and a tablet computer.


Reasons for Allowance
Claims 1-20 were pending. Claims 1-20 are now allowed. Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and EAST search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1-20. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed “electronic device comprising a mixed reality module and crypto module” to include “wherein the networking constructs are selected from the group consisting of: Cwind service chains, hashgraph chains, and blockchains, and wherein each of the networking constructs are configured to: record and index movement of an entity to create a searchable database of every transaction; and store transaction data across networks of computers in a decentralized nature that constantly check and verify information with each other to make every transaction resistant to corruption or unauthorized altering of content, and wherein the software comprises trust levels based on a level of user-specific approval, a level of bio-identification, and a level of crypto-technology protection” in addition to the previously presented limitations of Claims 1 and 11. In particular, the cited Rathod reference discloses a collaboration platform enabling social media and e-commerce interactions and interfaces, the cited Rambhia reference discloses a personal assistant application that can perform actions designated for certain information, the cited Cohen reference teaches a mixed reality module, and the cited Chakravarthy reference discloses automated assistant data encryption, the newly cited Harris reference discloses a mixed reality module comprising a biometric sensor and a cryptographic module utilizing Secure Hash Algorithm, and the newly cited non-
With regards to 35 USC 101, claims 1-20 are statutory under the 2019 Patent Subject Matter Eligibility Guidance. The claims are directed towards a machine and process. The claims do not recite a mathematical concept, mental process, or a certain method of organizing human activity. The claims are therefore patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the 

Rathod, US Publication No. 2016/0162172 A1, methods, systems and apparatus for enabling user to access, use, register, communicate, connect, participate, share, transact and interact with internet enabled or associate heterogeneous types of web sites, web sites' heterogeneous features, applications, services, objects, data & user connections, web pages, portals, functions, widgets, objects, applications, providers, sources, destinations, services, servers, databases, networks, devices, social networks, search engines, e-commerce web sites, peer top peer networks, web services, APIs, storage mediums, user data, profiles, payment information, social graph, user connections for conducting various user activities, actions, transactions, interactions & communications from one place or single or parent user interface or via interfaces & functions management interface. User can also communicate with other interfaces & functions management interfaces of other users of network(s).
Rambhia et al, US Publication No. 2017/0286133 A1, a computing system that includes a personal assistant application that is implemented to receive a request as a one step directive to locate the information and perform an action designated for the information. The personal assistant application can then locate the information based on the metadata, and perform the action designated for the information.
Cohen, US Publication No. 2014/0055493 A1, methods of interacting with a mixed reality are presented. A mobile device captures an image of a real-world object where the image has content information that can be used to control a mixed reality object through an offered command set. The mixed reality object can be real, virtual, or a mixture of both real and virtual.
Chakravarthy et al, US Publication No. 2018/0129648 A1, a computerized method useful for implementing and managing an automated assistant translator between an automated assistant service and a plurality of 
Harris et al, US Publication No. 2016/0109954 A1, systems and methods described herein are for transmitting a command to a remote system. A processing system determines the identity of the user based on the unique identifier and the biometric information. Thereafter, a sensor detects a gesture performed by the user. The sensor is configured to detect the gesture performed by the user when the user is located within the detectable range of the wireless antenna. The processing system determines an action associated with the detected gesture based on the identity of the user and sends a command to a remote computer system to cause it to perform the action associated with the detected gesture.
Peters et al, Design for Collaboration in Mixed Reality, 2016, solutions for collaborative experiences and establishing smooth communication between hardware components and software modules. This paper discusses challenges in collaboration in a mixed reality lab.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Examiner, Art Unit 3624